—Order, Supreme Court, New York County (Louis York, J.), entered November 29, 2001, which, inter alia, denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Contrary to defendant’s argument, General Obligations Law § 11-106 is applicable here and permits plaintiffs assertion of this type of common-law negligence claim once barred under *115the “firefighter’s rule.” In addition, in view of material factual questions as to whether the statutory and code violations alleged against defendant were reasonably or practically connected to plaintiffs harm, the motion court properly denied defendant’s motion for summary judgment dismissing plaintiffs claim pursuant to General Municipal Law § 205-e (see, Lusenskas v Axelrod, 183 AD2d 244, 247-248, appeal dismissed 81 NY2d 300). Concur—Nardelli, J.P., Sullivan, Ellerin, Lerner and Rubin, JJ.